Citation Nr: 1721397	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-18 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), traumatic brain injury, memory loss, dissociative disorder, and factitious disorder.

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney



ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty training from October 2004 to January 2005 and on active duty from November 2007 to December 2009. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2010 and January 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In August 2012, the Veteran testified before a Decision Review Officer (DRO) at the RO.

In connection with his appeal, the Veteran requested and was scheduled for a Board hearing, to be held in August 2016.  However, the Veteran requested that the hearing be rescheduled.  Thereafter, a hearing was scheduled in March 2017.  Although both the Veteran and his attorney were duly notified of the time and date of the hearing, they failed to report and neither furnished an explanation for their failure to appear nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.702(d) (2016), when a Veteran fails to appear for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing had been withdrawn.  Thus, the Board will proceed with consideration of the appeal based on the evidence of record.

The Board acknowledges that the psychiatric disability issue on appeal was characterized by the RO as entitlement to service connection for "PTSD, traumatic brain disorder, memory loss, dissociative disorder, sleep disorder, nightmares (previously denied as malingering/personality disorder)."  In light of the evidence of record reflecting additional psychiatric diagnoses, the Board has recharacterized the issue more broadly in order to clarify the nature of the benefit sought.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  The Veteran is not prejudiced by the recharacterization of the issue, as the matter is being remanded for additional evidentiary development with subsequent reconsideration by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board observes that in a September 2016 rating decision, the RO denied service connection for chronic pulmonary embolisms.  Thereafter, in January 2017, the Veteran filed a timely notice of disagreement (NOD).  A statement of the case (SOC) has not been issued with regard to this claim.  Generally, the filing of an NOD confers jurisdiction on the Board and the next step is for the Agency of Original Jurisdiction (AOJ) to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, because the Board's review of the claims file reveals that the RO is still taking action on this issue, the Board will not exercise formal jurisdiction over it at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is advised that he has an obligation to cooperate with VA's efforts to provide an adequate medical examination.  Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for whom examinations have been authorized and scheduled are required by law to report for such examinations and cooperate with the examiner, to include participating in all indicated testing.  Id.; 38 C.F.R. § 3.326(a) (2016).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination or re- examination and a claimant, without good cause, fails to report for such examination, an original compensation claim shall be considered on the basis of the evidence of record.  38 C.F.R. § 3.655 (2016).  

In this case, the Board finds that an examination is necessary in order to obtain an accurate picture of the nature and etiology of the Veteran's claimed psychiatric disability.  The record reflects that the AOJ has previously undertaken efforts to obtain an adequate examination, but the examiners have been unable to provide the requested opinions because the appellant has exaggerated his symptoms.  The appellant is advised that his failure to cooperate in the examination process subjects him to the risk of an adverse adjudication based on an incomplete and underdeveloped record.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).

With regard to the Veteran's claim of service connection for sleep apnea, the Board observes that a VA examination was scheduled in March 2012.  However, the Veteran indicated that he had already appeared for a VA examination in July 2011 and cancelled the examination.  In testimony provided during the August 2012 DRO hearing, the DRO noted that the Veteran failed to report for the scheduled VA examination and the Veteran responded that he thought the VA examination had been completed and indicated that he would be willing to report for another VA examination.  Subsequently, the DRO explained why the VA examination was requested.  The Board finds that, affording the Veteran the benefit of the doubt, good cause has been shown for his failure to report to the previous VA examination.  In so finding, it appears that the Veteran's failure to report for the examination was based on the misunderstanding that the appropriate examination had previously been conducted.  As such, Board will remand this issue for the purpose of affording the appellant another opportunity to attend VA medical examination.

In the January 2013 rating decision, the RO, in relevant part, granted service connection for a right knee disability and assigned an initial 10 percent disability rating, effective April 11, 2011.  Additionally, the claim of service connection for a left shoulder disability was denied.  The Veteran filed a notice of disagreement in February 2013.  However, a SOC has not been issued.  This must be accomplished on remand.  See Manlincon, supra.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that a Statement of the Case has been issued to the Veteran and his representative addressing the issues of entitlement to service connection for a left shoulder disability and entitlement to an initial rating in excess of 10 percent for a right knee disability.  The Veteran must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2016).  The issue should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disability.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.

After examining the Veteran and reviewing the record, the examiner should identify all psychiatric disabilities found on examination.  If the examiner determines that a previously diagnosed or claimed disability (PTSD, factitious disorder, dissociative disorder, traumatic brain injury) is not present or is more properly diagnosed differently, the examiner should provide an explanation.  

For each diagnosed psychiatric disability, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such psychiatric disability was incurred in service or is otherwise causally related to his active service or any incident therein?

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based. 

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.

Following examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea was incurred in service or is otherwise causally related to his active service or any incident therein?

In rendering the opinion, the examiner must discuss the service treatment records noting snoring during service and the provisional diagnosis of sleep disturbances.

4.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



